Citation Nr: 0604461	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  98-06 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of gun shot wounds (GSWs) to the left lower 
extremity, to include a fractured left femur with ankylosis 
of the left knee with shortening of the left leg.  


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1949 to 
January 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision issued by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which continued the 40 percent 
evaluation of service connected fractured left femur with 
ankylosis of the left knee and shortening of the left leg and 
continued the 10 percent evaluation of service connected back 
strain.  

In a June 2004 letter, the National Service Director of the 
United Spinal Association stated that the RO had failed to 
address two claims raised by the veteran's representative in 
July 1960:  clear and unmistakable error in an August 1959 
rating decision and disagreement with denial of an evaluation 
in excess of 40 percent for GSW residuals in the left leg.  

An October 2005 memorandum from the VA Appeals Team 
highlights that the issues raised in July 1960 were not in 
the form of a notice of disagreement (NOD) but were in a 
letter submitted directly to the Director of the Compensation 
and Pension service requesting an Administrative Review.  A 
September 1960 letter from the Director of Compensation and 
Pension to the veteran's representative indicates that, after 
Administrative Review of the August 1959 rating decision, no 
change was warranted.  No NOD was filed regarding these two 
issues.  Thus, the only issues currently in appellate status 
are entitlement to an evaluation in excess of 40 percent for 
back strain and entitlement to an evaluation in excess of 40 
percent for residuals of gun shot wounds (GSWs) to the left 
lower extremity, to include a fractured left femur with 
ankylosis of the left knee with shortening of the left leg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At a March 2004 VA examination, the veteran reported that, 
since discharge, he had been treated at the St. Albans and 
Brooklyn campuses of the VA New York Harbor Healthcare 
System, and by private physicians for back and leg 
disabilities.  He indicated that his last treatment had been 
the previous month.  The examiner stated that Brooklyn VAMC 
records revealed spinal surgery for a spinal cord stimulator 
implant in February 2004.  The examiner referred to a May 
2003 CT scan of the lumbosacral spine and a 2002 X-ray of the 
left knee.  None of the records referred to by the VA 
examiner have been associated with the claims file.  

VA has an obligation to obtain these records.  38 U.S.C.A. 
§ 5103A(b)-(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In addition, while this appeal was pending, the provisions of 
VA's Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome were revised, effective 
September 23, 2002.  Prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as 10 percent 
disabling when mild; 20 percent disabling when moderate, with 
recurring attacks; 40 percent disabling when severe, with 
recurring attacks and little intermittent relief; and 60 
percent disabling when pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

The March 2004 VA examination assessed the veteran's current 
low back disability, however, there were no findings on 
neurological examination, rather, the report indicates that 
the veteran was "to be evaluated by neurology."  No such 
evaluation is of record.  In order to properly assess the 
current state of the low back disability, the veteran must be 
afforded a VA examination which encompasses both the 
orthopedic and neurological aspects of his condition.  

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO/AMC should ask the veteran to 
specify the private medical professionals 
who have provided recent treatment for 
back and left leg disabilities, and then 
take all necessary steps to obtain these 
records.

2.  The RO/AMC should take all necessary 
steps to secure records of outpatient and 
inpatient treatment of the back and left 
lower extremity from the St. Albans and 
Brooklyn VA facilities since November 
1998.  

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
the spine to assess the current 
orthopedic and neurological 
manifestations of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The orthopedic examiner should report the 
veteran's ranges of thoracolumbar spine 
flexion, extension, lateral flexion, and 
rotation in degrees and note the presence 
or absence of muscle spasm in the lumbar 
spine.  

The orthopedic examiner should determine 
whether the back disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
weakened movement, excess fatigability, 
or incoordination.  

The neurologic or orthopedic examiner 
should report whether intervertebral disc 
disease has required periods of doctor 
prescribed bed rest in the last 12 months 
and, if so, the frequency and duration of 
such periods.  

The neurologic examiner should also note 
any nerves affected by paralysis, partial 
paralysis, neuralgia, or neuritis, and, 
for affected nerves, express an opinion 
as to the severity of such symptoms in 
terms of being slight, moderate, 
moderately severe, or severe.    

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (2005).  It is therefore 
essential that the examination report 
contain these findings.

The veteran is advised that failure 
without good cause to report for 
scheduled examinations could result in 
the denial of his claims.  38 C.F.R. 
§ 3.655(a)-(b) (2005).

3.  After ensuring that all requested 
development is completed, the AMC/RO 
should re-adjudicate the claim.  If the 
benefits sought are not granted, the 
AMC/RO should issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

